IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00081-CV

                      EX PARTE ROBERT E. MACLAREN


                           From the 278th District Court
                              Walker County, Texas
                              Trial Court No. 25493


                          MEMORANDUM OPINION


      Robert E. MacLaren attempts to appeal from an order denying his affidavit of

indigence. By letter dated March 29, 2011, the Clerk of this Court notified MacLaren

that the appeal was subject to dismissal because it appeared that MacLaren was

attempting to appeal an interlocutory order over which there is no right to appeal. See

TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West 2008).           The Clerk also warned

MacLaren that the appeal would be dismissed unless, within 21 days of the date of the

letter, a response was filed showing grounds for continuing the appeal. See TEX. R. APP.

P. 42.3, 44.3. We have not received a response from MacLaren.

      Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.
APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. § 51.207(b); §

51.941(a) (West 2005); and § 51.208 (West Supp. 2010). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no

way eliminates or reduces the fees owed.

       Accordingly, this appeal is dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 4, 2011
[CV06]




Ex parte MacLaren                                                                    Page 2